Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  In Line 1, the recitation of, “a pump impeller” should recite, “[[a]] the pump impeller” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 6, the recitation of, “the at least one ramp contour is flush with respect to the base surface of the rear side counter to the rotational direction (DR)” does not appear to be consistent with what is illustrated in the figures i.e. the ramp contour is not shown to be flush with base surface 13, but instead inclined at an angle α to the base surface (see figure 2 of the instant application).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the recitation of, “in particular” in Line 2, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “in particular” is considered optional.
Regarding Claim 4, the recitation of, 
“the ramp contours” in Line 3 lacks antecedent basis. 
“in particular” in Line 4, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “in particular” is considered optional.
“the inner area” in Line 5 lacks antecedent basis. 
“the outer area” in Line 6 lacks antecedent basis. 
“the annular edge” in Line 6 lacks antecedent basis. 
Regarding Claim 5, the recitation of, 
“the at least one ramp contour” in Line 1-2 lacks antecedent basis. 
“the rear side” in Line 2 lacks antecedent basis. 
Regarding Claim 6, the recitation of, 
 “the at least one ramp contour” in Line 1-2 lacks antecedent basis. 
“the base surface” in Line 2 and 4 lacks antecedent basis. 
“the rear side” in Line 2 lacks antecedent basis. 
 “two ramp contours” in Line 3 is unclear if this is part of plurality of spaced apart fins previously recited at least one ramp in Line 1. For the purposes of prior art examination, the recitation is considered to be part of the at least one ramp.
Regarding Claim 7, the recitation of, 
“the at least one ramp contour” in Line 1-2 lacks antecedent basis. 
“the base surface” in Line 2 and 4 lacks antecedent basis. 
“the rear side” in Line 2 lacks antecedent basis. 
 “two ramp contours” in Line 3 is unclear if this is part of plurality of spaced apart fins previously recited at least one ramp in Line 1. For the purposes of prior art examination, the recitation is considered to be part of the at least one ramp.
Regarding Claim 8, the recitation of, 
 “the ramp contour” in Line 1 lacks antecedent basis. 
 “in particular” in Line 2, makes the claim unclear as it is not understood if the limitation following the term is required by the claim. For purposes of prior art examination, the recitation following, “in particular” is considered optional.
Regarding Claim 9, the recitation of, “the ramp contour” in Line 2 lacks antecedent basis. 
Regarding Claim 10, the recitation of, 
 “the cut-off edge” in Lines 1-2 lacks antecedent basis. 
“the base surface” in Line 3 lacks antecedent basis. 
Regarding Claim 11, the recitation of, “the at least one ramp contour” in Line 2 lacks antecedent basis. 
Regarding Claim 12, the recitation of, 
 “the ramp rear suface” in Line 1 lacks antecedent basis. 
“the circumferential direction (UR)” in Line 2 and 3 lacks antecedent basis. 
“the cut-off edge” in Line 4 lacks antecedent basis.
Regarding Claim 13, the recitation of, 
 “the cut-off edge” in Line 1 lacks antecedent basis. 
“the base surface” in Line 2 lacks antecedent basis. 
Regarding Claim 14, the recitation of, 
“the cut-off edge” in Line 1 and 4 lacks antecedent basis. 
“the ramp rear surface” in Line 2,3, and 4 lacks antecedent basis. 
Claim 12 is also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elebiary et al. (US 9,951,786 B2) hereinafter referred to as Elebiary.

    PNG
    media_image1.png
    515
    424
    media_image1.png
    Greyscale

Regarding Claim 1, Elebiary discloses a pump impeller (600, figure 6 also reproduced/annotated above) for a radial pump (intended use recitation) with a carrier plate (112, figure 6) comprising:
an intake side (left side of impeller 600, figure 6) and a rear side (right side of impeller 600, figure 6) situated opposite the intake side (see figure 6), a blading (110, figure 6) being provided on the intake side (see figure 6) for conveying a medium to be pumped (see 102, figure 6),
wherein, on the rear side of the carrier plate, at least one flow profile (flow profile formed on the right side of 600, figure 6) is situated which is configured and formed to reduce at least a difference between a pressure-induced balance of forces on the carrier plate and on a cover plate in the case of a rotation of the pump impeller in a rotational direction (DR) (recitation considered as functional language where the disclosure is capable of performing the recited function; see reduction of axial thrust, Col 1 Lines 1-3)
	Regarding Claim 2, Elebiary discloses that the at least one flow profile, as seen in a circumferential direction (UR), is a ramp contour(see ramp contour, annotated figure 6).
	Regarding Claim 3, Elebiary discloses that n ramp contours are distributed over a circumference (U) of the pump impeller, n being ≥2 (best seen from figure 7 also reproduced/annotated below).

    PNG
    media_image2.png
    466
    361
    media_image2.png
    Greyscale

	Regarding Claim 4, Elebiary discloses in an, as seen in a radial direction (R) (see R, annotated figure 6), internal area of the rear side of the carrier plate, the number (n) of the ramp contours is lower than in an area further outside, which has a higher number (n) of ramp contours (see annotated figure 6).
	Regarding Claim 5, Elebiary discloses that the at least one ramp contour is formed raised from a base surface (see annotated figure 6) of the rear side counter to the rotational direction (DR) (see figure 6 and 7).
	Regarding Claim 7, Elebiary discloses that the at least one ramp contour is formed raised with respect to the base surface of the rear side (see annotated figure 6), and at least part of the intervals between two ramp contours is formed recessed with respect to the base surface (see balancing holes 602 i.e. recesses are part of the intervals between ramp contours, best seen from annotated figure 6 and 7).
	Regarding Claim 8, Elebiary discloses that the ramp contour has a cut-off edge (see annotated figure 6).
Regarding Claim 9, Elebiary discloses that a maximum height (h) of the ramp contour (see radial height of lower ramp contour, annotated figure 6) is smaller than a wall thickness (t) of the carrier plate (see axial thickness of 112, figure 6).
	Regarding Claim 11, Elebiary discloses that a ramp rear surface of the at least one ramp contour is a plane (see upper ramp contours with planar surfaces, annotated figure 6).
	Regarding Claim 12, Elebiary discloses that the ramp rear surface (surface of lower ramp contour, annotated figure 6), as seen in the circumferential direction (UR), is formed curved (curved ramp rear surface formed by holes 602, best seen from annotated figure 7), and the curvature is formed constant along the circumferential direction (UR) or increasing towards the cut-off edge (best seen from annotated figure 6 and 7).
	Regarding Claim 13, Elebiary discloses that the cut-off edge (see cut-off edges of upper ramp contours, annotated figure 6) descends perpendicular to the base surface (see annotated figure 6).
	Regarding Claim 14, Elebiary discloses that the cut-off edge (see cut-off edges of upper ramp contours, annotated figure 6) descends perpendicular to the base surface (see annotated figure 6).
	Regarding Claim 15, Elebiary discloses a radial pump (see Col 1 Lines 14) comprising a pump impeller according to claim 1. 
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,689,402 B2 relates to a centrifugal pump impeller (see figure 6) similar to the prior art applied in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745